             Case 3:13-cv-05974-MJP Document 167 Filed 10/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          THAN ORN, et al.                               CASE NO. C13-5974 MJP

11                                Plaintiffs,              ORDER DENYING
                                                           DEFENDANTS’ MOTION TO FILE
12                 v.                                      AN OVERLENGTH BRIEF IN
                                                           SUPPORT OF MOTIONS IN
13          CITY OF TACOMA, et al.,                        LIMINE

14                                Defendants.

15

16          This matter comes before the Court on Defendants’ Motion to File an Overlength Brief in

17   Support of their Motions in Limine. (Dkt. No. 166.) Defendants ask for an additional 12 pages of

18   briefing beyond the 18 already allotted. Defendants have not made an adequate showing as to

19   why additional pages are necessary. They also have not explained whether and how the parties

20   have met and conferred to reach agreement on any issues that might be raised through their

21   motions in limine. The Court therefore DENIES the Motion and reminds the Parties that they

22   must meet and confer in advance of filing any motions in limine. See Local Rule 7(d)(4).

23   \\

24

     ORDER DENYING DEFENDANTS’ MOTION TO FILE AN OVERLENGTH BRIEF IN SUPPORT OF
     MOTIONS IN LIMINE - 1
            Case 3:13-cv-05974-MJP Document 167 Filed 10/14/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated October 14, 2020.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING DEFENDANTS’ MOTION TO FILE AN OVERLENGTH BRIEF IN SUPPORT OF
     MOTIONS IN LIMINE - 2
